UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SIMON J. BURCHETT
 PHOTOGRAPHY, INC.,
                               Plaintiff,                        19-CV-11356 (JPO)

                     -v-                                               ORDER

 WARTSILA NORTH AMERICA, INC.,
 et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       On February 6, 2020, Defendant Wartsila North America, Inc. filed its Motion to Dismiss

Plaintiff’s First Amended Complaint. (Dkt. No. 17.) Plaintiff’s opposition to that motion was

due on or before February 20, 2020. (Id.) However, Plaintiff has yet to file its opposition.

       Accordingly, if Plaintiff does not file its opposition on or before March 17, 2020, the

motion shall be considered unopposed.

       SO ORDERED.

Dated: March 3, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
